DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 0045- recites “wherein the one or emore later includes three layers” should be “one or more”.  
Appropriate correction is required.
Claim Objections
3.	Claim 3 objected to because of the following informalities: Claim 17 recites “wherein the insert is formed of corrugated cardboard:” it should “formed of corrugated cardboard.” 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4,9-12,13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each cut-out in the first layer having a diameter that is slightly larger than a diameter of one of the plurality of cans” in line 3.  There is insufficient 
Claim 2 recites “wherein the plurality of circular, space-apart cut-outs of each of the first, second and third layer have a circular shape” There is insufficient antecedent basis for this limitation in the claim because it is unclear whether the plurality has a circular shape or the cut-outs. For purpose of examination the claim will be interpreted as “the cut-outs of first, second and third layer having a circular shape”.
Claim 3 recites “wherein the plurality of circular, space-apart cut-outs of each of the first, second and third layer are the same size.” There is insufficient antecedent basis for this limitation in the claim because it is unclear whether the plurality has the same size or the cut-outs. For purpose of examination the claim will be interpreted as “the cut-outs of first, second and third layer having a same size”.
Claim 13 paragraph 2 lines 2-3 recite the limitation “each cut-out in the first layer having a diameter that is slightly larger than a diameter of one of the plurality of packaging” and paragraph 3 lines 2-3 recite “each cut-out in the second layer having a diameter that is slightly larger than a diameter of one of the plurality of packaging.” There is insufficient antecedent basis for this limitation in the claim because it is unclear what size diameter that is related to 
Claim 18 recites “first and second wings of the second layer each extending at an angle with respect to the central portion of the second layer” There is insufficient antecedent basis for this limitation in the claim because it is unclear at what angle the wings are extending.
Claim 19 recites “wherein the plurality of circular, space-apart cut-outs of each of the first, second and third layer have a circular shape and are the same diameter” There is insufficient antecedent basis for this limitation in the claim because it is unclear whether the plurality has a circular has the circular shape and the same diameter or the cut-outs. For purpose of examination the claim will be interpreted as “the cut-outs of first, second and third layer having a circular shape and the same diameter”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “wherein the plurality of circular, space-apart cut-outs of each of the first, second and third layer have a circular shape” it does not  further limit claim one since in claim 1  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “wherein the first layer is entirely or completely planar such that it only extends in one plane” does not further limit the claim since in claim 1 applicant has already stated that “first layer being planer”., since planar means it exists in only one plane, this fails to further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Velasco (FR3082189A1).


	the first layer being planar(Fig. 6C bottom layer is the first layer is a planar see annotated fig.6C of Velasco, the first layer is planer extending in one direction), the first layer including a plurality of circular, spaced-apart cut-outs extending therethrough(The first layer includes plurality of circular, spaced-apart cut-outs extending therethrough, Fig.6A-6D are the same blank 400 the circular layer 410 can be seen in the unfolded blank 400, “In the case where the objects are bottles, the cutouts of the upper and lower walls are circular”-0003, Velasco), each cut-out in the first layer having an opening that is slightly larger than an opening of one of the plurality of packaging; and (Each cut-out can accommodate bottles, circular cut-outs need to have a bigger diameter than the diameter of the bottles in order to safely transport the bottles)
	a second layer spaced-apart above the first layer, (Fig. 6C shows the intermediate wall 4010b space apart above the first layer, See annotated Fig. 6C of Velasco), the second layer including a plurality of circular, spaced-apart cut-outs extending therethrough (annotated fig.6C below with central  including plurality of circular, spaced-apart cut-outs extending therethrough), each cut-out in the second layer having a opening that is slightly larger than an opening of one of the plurality of packaging (Each cut-out can accommodate bottles, circular cut-outs need to have a bigger diameter than the diameter of the bottles in order to safely transport the bottles).


Regarding claim 6, the references as applied to claim 5 above discloses all the limitations substantially claimed. Velasco further teaches wherein, when the insert is placed into the box, the insert extends an entire width and length of an interior of the box (Fig. 7B shows the insert of 6A placed into the box and the insert extends the entire width and the entire length of an interior of the box, “According to FIG. 7B, the compartment or compartments, of any model among the models discussed above, are already inserted into the body and the lower flaps folded up.”- line 270 page 7 of translation).

Regarding claim 7, the references as applied to claim 6 above discloses all the limitations substantially claimed. Velasco further teaches wherein the second layer includes a central portion (see Fig.6C and annotated Fig.6C below for central portion of second layer), a first wing, and a second wing(as disclosed by Velasco the blank 400 can be folded in different way i.e Fig 6B, 6C and 6D, in order to get the wings on second layer the user need to fold and pull out on 412a out of the paper and fold 401a and 401b on top of each other so that 406 and 403 become the first and second wings of the second layer as shown in Fig. 6D, also see annotated fig. 6D for 
Annotated Fig. 6D of Velasco 

    PNG
    media_image1.png
    504
    579
    media_image1.png
    Greyscale


Regarding claim 8, the references as applied to claim 7 above discloses all the limitations substantially claimed. Velasco further teaches wherein the insert further comprises (Fig.6C rack 4000, in Fig.6A rack is shown as a blank 400):
.

Claim(s) 13-19 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Velasco (FR3082189A1).

Regarding claim 13, as best understood on the 35 U.S.C 112(b) issue identified above, Velasco teaches a system configured to store or ship a plurality of packaging, the system including a box and an insert that can be placed into and removed from the box(Fig. 1A show cardboard box 1 and Fig. 7B show cardboard box 502 that are used to transport products, bottles, including the insert as shown in Fig. 6C rack 4000 can be placed in the box and removed from the box), the insert comprising(Fig.6C rack 4000, in Fig.6A rack is shown as a blank 400):

	a second layer spaced-apart above the first layer, (Fig. 6C shows the intermediate wall 4010b space apart above the first layer, See annotated Fig. 6C of Velasco), the second layer including a plurality of circular, spaced-apart cut-outs extending therethrough (annotated fig.6C below with central  including plurality of circular, spaced-apart cut-outs extending therethrough), each cut-out in the second layer having a opening that is slightly larger than an opening of one of the plurality of packaging (Each cut-out can accommodate bottles, circular cut-outs need to have a bigger diameter than the diameter of the bottles in order to safely transport the bottles).
	Wherein each cut-out in the second layer vertically aligns with one of the plurality of cut-outs in the first layer such that one packaging of the plurality of packaging can be inserted into a pair of vertically aligned cut-outs(As seen in Fig.6C each of the cut outs in the second layer vertically aligns with one of the plurality of cut-outs in each of the first layer and first layer so plurality of bottle can be inserted into a trio of vertically aligned cutouts to prevent the bottle from moving relative to the box. This would have be still valid when the blank is placed into the box).


Regarding claim 15, the references as applied to claim 13 above discloses all the limitations substantially claimed. Velasco further teaches a third layer spaced-apart above the first  layer and second layer(Fig. 6C and annotated fig. 6C below shows the third layer spaced-apart above the first layer and second layer), the third layer including a central portion, a first wing, and a second wing, the central portion of the third layer being positioned between the first wing and the second wing of the third layer (See annotated fig. 6C of Velasco for third layer and first and second and central portion which is positioned between the first and second wing of third layer), the third layer including a plurality of circular, spaced-apart cut-outs extending through the central portion thereof, each cut-out in the third layer being located in the central portion thereof(Fig. 6C third layer includes a plurality of circular spaced-apart cut-outs extending 

Regarding claim 16, the references as applied to claim 15 above discloses all the limitations substantially claimed. Velasco further teaches wherein the second layer is positioned above the first layer, and wherein the third layer is positioned above the second layer (Annotated Fig.6C the second layer is positioned above the first and third positioned above the second).

Regarding claim 17, the references as applied to claim 13 above discloses all the limitations substantially claimed. Velasco further teaches wherein the insert is formed of corrugated cardboard (“Mail boxes are cardboard transport boxes suitable for packaging and shipping objects by carrier from a purchasing and distribution center such as a distance selling company for example.”0002-Velasco).

Regarding claim 18, as best understood on the 35 U.S.C 112(b) issue identified above, the references as applied to claim 13 above discloses all the limitations substantially claimed. Velasco further teaches when the insert is placed into the box the first and the second wings of the second layer each extending at an angle with respect to the central portion of the second layer ( when insert/ rack 4000 is inserted into the box as seen in Fg.7B first and second wings of the second layer each extend at an angle zero with respect to the central portion of the second layer).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasco (FR3082189A1) and in further view of Vanderwell (US20190177031A1).

Regarding claim 1, as best understood on the 35 U.S.C. 112(b) issue identified above, Velasco teaches a system configured to store or ship a plurality of cans without causing damage to the cans or product therein, the system including a cardboard box and an insert that can be placed into and removed from the box(Fig. 1A show cardboard box 1 and Fig. 7B show cardboard box 502 that are used to transport products, bottles, including the insert as shown in Fig. 6C rack 
	a first layer proximate a bottom of the box, the first layer being planar(Fig. 6C bottom layer is the first layer is a planar see annotated fig.6C of Velasco, the first layer is planer extending in one direction), the first layer including a plurality of circular, spaced-apart cut-outs extending therethrough(The first layer includes plurality of circular, spaced-apart cut-outs extending therethough, Fig.6A-6D are the same blank 400 the circular layer 410 can be seen in the unfolded blank 400, “In the case where the objects are bottles, the cutouts of the upper and lower walls are circular”-0003, Velasco), each cut-out in the first layer having a diameter that is slightly larger than a diameter of one of the plurality of bottles(Each cut-out can accommodate bottles, circular cut-outs need to have a bigger diameter than the diameter of the bottles in order to safely transport the bottles). Velasco fails to teach each cut-out in the first layer having a diameter that is slightly larger than a diameter of one of the plurality of cans. 
Vanderwall does teach that each cut-out in the first layer having a diameter that is slightly larger than a diameter of one of the plurality of cans (Fig. 1 shows insert assembly 10 openings 122 and 222 that are designed to retain bottles or beer cans). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco’s circular spaced-apart cut-out that accommodate bottles  as disclosed by Vanderwall’s spaced-apart circular cut-out that accommodate beer cans in order to store and ship cans without damage instead of bottles.  
	a second layer spaced-apart above the first layer, the second layer including a central portion(Fig. 6C shows the intermediate wall 4010b space apart above the first layer, See annotated Fig. 6C of Velasco), a first wing, and a second wing(as disclosed by Velasco the blank 
Vanderwall does teach that each cut-out in the second layer having a diameter that is slightly larger than a diameter of one of the plurality of cans (Fig. 1 shows insert assembly 10 openings 122 and 222 on second layer that are designed to retain bottles or beer cans). ). “In embodiments, the packaging insert 10 can safely retain one or plural beer cans and one or plural beer bottles” 
	a third layer spaced-apart above the second layer(Fig. 6C and annotated fig. 6C below shows the third layer spaced-apart above the second layer), the third layer including a central portion, a first wing, and a second wing, the central portion of the third layer being positioned between the first wing and the second wing of the third layer (See annotated fig. 6C of Velasco for third layer and first and second and central portion which is positioned between the first and second wing of third layer), when the insert is placed into the box the first and the second wings of the third layer each extending at an angle with respect to the central portion of the third layer(Fig.6C is how the rack 4000 would be placed into the box as seen in Fig. 7B, and the first and second wings of the third layer each make an 90 degree angle with respect to the central portion) the third layer including a plurality of circular, spaced-apart cut-outs extending through the central portion thereof, each cut-out in the third layer being located in the central portion thereof(Fig. 6C third layer includes a plurality of circular spaced-apart cut-outs extending through the central portion, each cutout is located on the central portion  ), each cut-out in the second layer having a diameter that is slightly larger than a diameter of one of the plurality of bottles(Each cut-out can accommodate bottles, circular cut-outs need to have a bigger diameter than the diameter of the bottles in order to safely transport the bottles). Velasco fails to teach each cut-out in the third layer having a diameter that is slightly larger than a diameter of one of the plurality of cans. 

	wherein, when the insert is placed into the box, the insert extends an entire width and length of an interior of the box,( Fig. 7B shows the insert of 6A placed into the box and the insert extends the entire width and the entire length of an interior of the box, “According to FIG. 7B, the compartment or compartments, of any model among the models discussed above, are already inserted into the body and the lower flaps folded up.”- line 270 page 7 of translation) 
	wherein, when the insert is placed into the box, each cut-out in the third layer vertically aligns with one of the plurality of cut-outs in each of the second layer and the first layer such that one can of the plurality of cans can be inserted into a trio of vertically aligned cut-outs to prevent the can from moving relative to the box (As seen in Fig.6C each of the cut outs in the third layer vertically aligns with one of the plurality of cut-outs in each of the second layer and first layer so plurality of bottle can be inserted into a trio of vertically aligned cutouts to prevent the bottle from moving relative to the box. This would have be still valid when the blank is placed into the box)



Regarding claim 3, as best understood on the 35 U.S.C. 112(b) issue identified above, the references as applied to claim 1 above discloses all the limitations substantially claimed. Velasco as modified in claim 1 further teaches wherein the plurality of circular, spaced-apart cut-outs of each of the first, second and third layers are the same size(Fig.6A shows plurality of spaced apart cutouts that are same size in first, second and third layers, otherwise they cannot store and transport the bottles as intended by the invention).

Regarding claim 4, as best understood on the 35 U.S.C. 112(d) issue identified above, the references as applied to claim 1 above discloses all the limitations substantially claimed. Velasco as modified in claim 1 further teaches wherein the first layer is entirely or completely planar such that it only extends in one plane (Fig. 6C bottom layer is the first layer is a planar see annotated fig.6C of Velasco, the first layer is planer extending in one direction).

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasco (FR3082189A1) and in further view of Vanderwell (US20190177031A1).




Regarding claim 10, the references as applied to claim 9 above discloses all the limitations substantially claimed. Velasco as modified in claim 9 further teaches wherein the box is made of corrugated cardboard(“Mail boxes are cardboard transport boxes suitable for packaging and shipping objects by carrier from a purchasing and distribution center such as a distance selling company for example.”0002-Velasco).

Regarding claim 11, the references as applied in claim 10 discloses all the limitations substantially claimed. Velasco as modified in claim 10 further teaches wherein the first layer is 

Regarding claim 12, the references as applied in claim 11 discloses all the limitations substantially claimed. Velasco as modified in claim 11 further teaches wherein the third layer is located proximate a top of the box (Fig. 6C shows the third layer is on top and when the blank is inserted into the box third layer will be located on top of the box as seen in Fig.7B).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasco (FR3082189A1) and in further view of Vanderwell (US20190177031A1).

Regarding claim 20, the references as applied in claim 13 discloses all the limitations substantially claimed. Velasco does teach wherein the container is a cardboard box (“Mail boxes are cardboard transport boxes suitable for packaging and shipping objects by carrier from a purchasing and distribution center such as a distance selling company for example.”0002-Velasco) and wherein plurality of packaging are bottles (“In the case where the objects are bottles, the cutouts of the upper and lower walls are circular”-0003, Velasco). Velasco fails to teach wherein the polarity of packing are cans containing foodstuff. 
Vanderwell does teach wherein the plurality of packaging are cans containing foodstuff (Fig. 1 shows insert assembly 10 openings 122 and 222 that are designed to retain bottles or beer cans and beer is consider “foodstuff”). “In embodiments, the packaging insert 10 can safely retain one or plural beer cans and one or plural beer bottles” (0065, Vanderwell) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 

Annotated Fig.6C of Velasco

    PNG
    media_image2.png
    507
    629
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnes (US1673956A), Simpson (US20140363555A1), Bostelman (US5720390A), .
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735